DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 23 August 2022 has been entered. Claims 1, 4-6, and 20 have been amended. Thus, claims 1, 4-14, and 16-22 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen (US 8821463).
Regarding claim 20, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising: 
a bodyside wall (“proximal sidewall wall 1”; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract); and
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) formed by the bodyside wall 1 and the distal wall 2 (see FIG. 2) and terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract), the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising: 
a single-piece closure member (transversely extending bias member 10; Col. 3 line 39; fig. 2; NOTE: the combination of the outlet surface where the bias member is attached to and the bias member 10 may be considered a single-piece closure member since there are no moving parts and each of the disclosed elements remain fixed to the outlet surface during operation) and including at least one transversely-extending fold-line (see Annotated Grum-Schwensen Fig. 6) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5), wherein the single-piece closure member includes an upper periphery and a lower periphery (see Annotated Fig. 5), wherein at least two fold sections are defined on the single-piece closure member between the upper and lower peripheries (see Annotated Fig. 5) and separated by the at least one transversely-extending fold-line (see Annotated Fig. 5), wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6); 
a stiffening member (transversely extending bias member 11; “bias members 10, 11 are preferably in the form of relative stiff”; Col. 3 line 39-41) located on an opposite side of the single-piece closure member proximate the discharge opening (see Fig. 2); and 
a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).

Annotated FIG. 5

    PNG
    media_image1.png
    311
    644
    media_image1.png
    Greyscale


Annotated Grum-Schwensen Fig 6
    PNG
    media_image2.png
    182
    414
    media_image2.png
    Greyscale

	Grum-Schwensen fails to disclose the single-piece closure member is formed separately from the outlet portion and attached to a surface of the outlet portion. However, the court has held that constructing an integral structure with separable elements is obvious and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the single-piece closure member is formed separately from the outlet portion and attached to a surface of the outlet portion, for the purpose of providing suitable alignment for more control of the outlet portion during opening (col. 2 ll. 66 - col. 3 ll. 7).
Claim(s) 1, 4-12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Tjahaja et al. (US 5065459).
Regarding claim 1, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising:
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract);
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract),
the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising:
a single-piece closure member including at least one transversely-extending fold-line (transversely extending bias member 10/11; Col. 3 line 39; see Annotated Grum-Schwensen Fig. 6) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5),
wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6);
and a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).
Grum-Schwensen fails to disclose the at least one transversely-extending fold-line is defined by at least one crease or cut line to allow the single-piece closure member to bend onto itself at the at least one crease or cut line, and that the single-piece closure member comprises slanted fold-lines that do not intersect each other and are configured to facilitate opening of the discharge opening, wherein the slanted fold-lines continuously extend from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) wherein the at least one transversely-extending fold-line is defined by at least one crease or cut line (longitudinal creases 36 and lateral creases 38; col. 4 line 14-16) to allow the single-piece closure member to bend onto itself at the at least one crease or cut line (see Fig. 5), wherein the slanted fold-lines that do not intersect each other (“Diagonal grid creases 44” & “Hatched creases 42”; col. 4 line 21-22; Annotated Tjahaja FIG. 6 #2) are configured to facilitate opening of the discharge opening (“aid in separating the opposing edges 28 outwardly from each other”; col. 4 line 21-22; Fig. 3) wherein the slanted fold-lines continuously extend from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening (see Annotated Fig. 3 and Annotated Tjahaja Fig. 6 below).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen to have the at least one transversely-extending fold-line is defined by at least one crease or cut line to allow the single-piece closure member to bend onto itself at the at least one crease or cut line, wherein the single-piece closure member comprises slanted fold-lines that do not intersect each other and are configured to facilitate opening of the discharge opening, wherein the slanted fold-lines continuously extend from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening, as taught by Tjahaja, in order to maintain flexibility in the outlet portion (Col. 2, lines 1-2), thus requiring less pressure to open the discharge opening and to keep it open.









Annotated Fig. 3
    PNG
    media_image3.png
    579
    621
    media_image3.png
    Greyscale











Annotated Tjahaja Fig. 6

    PNG
    media_image4.png
    478
    682
    media_image4.png
    Greyscale


Regarding claim 4, Grum-Schwensen discloses the slanted fold-lines intersects the at least one transversely-extending fold-line, wherein the single-piece closure member is configured to bend along the slanted fold-lines when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 21 below). Grum-Schwensen does not disclose that the slanted fold-lines. However, Tjahaja teaches a portable urinal comprising a collapsible cylindrical collar having the slanted fold-lines (diagonal grid creases 44; Fig. 6) in order to “maintain the flexibility of the collar when in a cylindrical configuration” (Col. 4 lines 22-24).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen by incorporating the slanted fold-lines in the outlet portion, as taught by Tjahaja, in order to impart flexibility in the outlet portion (Col. 2, lines 1-2), thereby requiring less pressure to open the discharge opening and to keep it open. 
Regarding claim 5 & 6, Grum-Schwensen/Tjahaja teaches the device of claim 4 and that the slanted fold-lines include two slanted fold-lines (Fig. 6 of Tjahaja),
wherein the slanted fold-lines are configured such that a distance between the slanted fold-lines proximate the lower periphery is smaller or greater than that of proximate the upper periphery (Tjahaja teaches incorporating slanted fold-lines (diagonal grid creases 44; Fig. 6 of Tjahaja); the slanted fold-lines (diagonal grid creases 44; Fig. 6 of Tjahaja) may not be parallel to each other, thereby making the distance between the slanted fold-lines proximate the lower periphery smaller or greater than that of proximate the upper periphery,
wherein the slanted fold-lines are configured to bend outwardly when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 22 below).
Furthermore, the mere duplication of parts, the slanted fold-lines in this case, has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Grum-Schwensen discloses 
wherein the single-piece closure member includes a first portion (see Annotated Fig. 5),
wherein the first portion includes an upper periphery and a lower periphery (see Annotated Fig. 5),
wherein at least two fold sections are defined in the first portion between the upper and lower peripheries and the at least one transversely-extending fold-line (see Annotated Fig. 5).

Regarding claim 8, Grum-Schwensen discloses the single-piece closure member includes a flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4),
wherein the upper periphery is defined by a third transversely-extending line arranged at an intersection of the first portion and the flap (see Annotated Fig. 8 #1 below), 

Annotated FIG. 8 #1

    PNG
    media_image5.png
    170
    535
    media_image5.png
    Greyscale

wherein the first portion includes first and second transversely-extending fold-lines (see Annotated Fig. 8 #2 below),






Annotated FIG. 8 #2

    PNG
    media_image6.png
    247
    571
    media_image6.png
    Greyscale


wherein a first fold section is defined between the lower periphery and the first transversely-extending fold-line (see Annotated Fig. 8 #3 below), and

Annotated FIG. 8 #3

    PNG
    media_image7.png
    230
    571
    media_image7.png
    Greyscale


a second fold section is defined between the first and second transversely-extending fold-lines (see Annotated Fig. 8 #4 below), and

Annotated FIG. 8 #4

    PNG
    media_image8.png
    247
    571
    media_image8.png
    Greyscale


a third fold section is defined between the second transversely-extending fold-line and the third transversely-extending line (see Annotated Fig. 8 #5 below).


    PNG
    media_image9.png
    248
    612
    media_image9.png
    Greyscale
Annotated FIG. 8 #5

Regarding claim 9, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above), 
wherein the outlet portion is configured to be folded two times for closure (Col. 3 lines 65-66),
wherein the outlet portion is folded along the first transversely-extending fold-line for a first fold and folded along the second transversely-extending fold- line for a second fold (see Annotated Fig. 7 below). 

Annotated FIG. 7
    PNG
    media_image10.png
    190
    527
    media_image10.png
    Greyscale


Regarding claim 10, Grum-Schwensen discloses the drainable ostomy pouch of claim 9 (see above),
wherein the flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4) is configured to rotate up and down about the third transversely-extending line (see Fig. 8 #1),
wherein the two-part fastening system includes a first fastener strip (fastener strip 6) and a second fastener strip (fastener strip 5),
wherein the first fastener strip (fastener strip 6) is arranged on a distal surface of the flap (Col. 3 lines 53-56),
wherein the second fastener strip (fastener strip 5) is arranged on an outer surface of the outlet portion opposite the second fold section (Col. 3 lines 51-53),
wherein the ostomy pouch is configured to be secured in the closed position by engaging the first and second fastener strips (fastener strips 5, 6) after folding the outlet portion two times along the first and second transversely-extending lines (Col. 4 lines 5-7; Fig. 8).
Regarding claim 11, Grum-Schwensen discloses the drainable ostomy pouch of claim 10 (see above),
wherein the single-piece closure member (bias member 10) is arranged on a distal surface of the outlet portion (Col. 4 lines 46-47), and
the second fastener strip (fastener strip 5) is arranged on a bodyside surface of the outlet portion opposite the second fold section (Fig. 4), 
wherein the outlet portion is configured to be folded along the first transversely-extending fold-line (Fig. 6), such that the first and second fold sections abut each other after the first fold (Fig. 6), and
a distal surface of the bodyside wall opposite the first fold section abuts the third fold section after the second fold along the second transversely- extending fold-line (Fig. 7),
wherein the outlet portion is configured such that the second fastener strip is arranged adjacent the flap (Fig. 7), such that the first second fastener strips engage each other (Col. 2 lines 38-40) when the flap rotates downward along the third transversely-extending line to secure the folded outlet in the closed position (Col. 3 lines 51-62; Fig. 8).
Regarding claim 12, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above). Grum-Schwensen does not explicitly disclose that each of the first, second, and third fold sections has a generally same width. However, since the outlet portion (4) is disclosed to have “substantially parallel” sides (Col. 4 lines 13-15; Fig. 3), the width of the fold sections is necessarily constant and substantially equal.
Regarding claim 21, while Grum-Schwensen discloses the existence of fold-lines (score lines; Col. 3 lines 44-45), Grum-Schwensen does not explicitly disclose the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) comprises at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line (“Lateral creases 38”; col. 4 line 16; fig. 6) generally perpendicular to each other (see fig. 6), wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“Pressure is then applied with the fingers and thumb of one hand to the exterior of the collar 12 along the opposing longitudinal creases 36, the collar 12 expands into a cylindrical configuration”; col. 4 line 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, for the purpose of “enabling lateral compression of the collar into a flat configuration,” facilitating “folding the flat collar 12 longitudinally upon itself,” and maintaining “the flexibility of the collar 12 when in a cylindrical configuration” (col. 4 line 12-24).
Regarding claim 22, Grum-Schwensen fails to disclose the at least one axially- extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) includes two axially-extending fold-lines (see fig. 6) wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“collar 12 can be expanded into a cylinder with one hand by applying adequate pressure with thumb and fingers simultaneously to opposing longitudinal creases 36 in the collar”; col. 3 line 61-64; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the at least one axially-extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, “to expedite separating the opposing edges outwardly from each other” (col. 1 line 64-66).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja et al. and further in view of Ryder et al. (US 20100152686).
Regarding claim 13, Grum-Schwensen/Tjahaja et al. does not disclose that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips.
However, Ryder teaches the outlet portion includes two side extensions (arms or tabs 85), wherein the two-part fastening system includes a first fastener strip and two second fastener strips ([0130]), wherein the first fastener strip is arranged on the single-piece closure member proximate an upper periphery (main pad 84; Fig. 14), wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions (two arms or tabs 85; Fig. 14), wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips ([0130]; Fig. 15).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device such that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips, as taught by Ryder, for the purpose of keeping the ostomy pouch in the closed configuration and avoid unintentional leaks (see [0083]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Ryder et al. and further in view of Friske et al. (US 20120022478).
Regarding claim 14, Grum-Schwensen discloses that the single-piece closure member (bias member 11) is arrange on a bodyside surface (proximal sidewall 1) of the outlet portion (outlet portion 4) and includes two transversely- extending fold-lines (see Annotated Fig. 7 above). Ryder discloses folding the side extensions toward the distal surface and engaging the first and second fastener strips to secure the outlet portion in a closed position ([0130]; Fig. 15).
Grum-Schwensen/Tjahaja/Ryder et al. does not disclose the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch.
However, Friske teaches the ostomy pouch (ostomy pouch 10) is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch ([0023]; Fig. 8B).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja/Ryder such that the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch, as taught by Friske, in order “to ensure against leakage” ([0047]; Fig. 8A-8C).

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja and further in view of Friske et al.
Regarding claim 16, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is attached to the outlet portion via an adhesive.
However, Friske teaches that the single-piece closure member (bends 36) is attached to the outlet portion (neck portion 18) via an adhesive ([0052]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja such that that the single-piece closure member is attached to the outlet portion via an adhesive, as taught by Friske, so that the single-piece closure member (bends 36) “will have a natural ability to open the discharge opening (discharge opening 20)” ([0052]).
Regarding claim 19, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is formed from a polymeric material.
However, Friske teaches that the single-piece closure member is formed from a polymeric material ([0049]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device, such that the single-piece closure member is formed from a polymeric material, as taught by Friske, for the purpose of imparting a suitable curvature in the single-piece closure member and enabling nested folds to prevent leaks (see [0047])

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Friske et al. and further in view of Villefrance (US 20050131360).
Regarding claim 17, Grum-Schwensen/Tjahaja/Friske et al. does not disclose that the adhesive is provided on a pouch-facing surface of the single-piece member.
However, Villefrance teaches a drainable ostomy pouch (Abstract) with closure member (stiffening strip 6 & 7; Abstract; Fig. 3) “attached for instance by … adhesion to the outer surface of the first and second side walls” (Abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske’s device, such that the adhesive is provided on a pouch-facing surface of the single-piece member, as taught by Villefrance, for the purpose of “affording a more stable securing … the flap” ([0012]).
Absent persuasive evidence that providing the adhesive on the pouch-facing surface of the single-piece member would have changed the operation of the invention versus providing the adhesive on the member-facing surface of the pouch, the rearrangement of the adhesive location is a matter of choice which one of ordinary skill in the art would have found obvious and, therefore, holds no patentable weight. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Grum-Schwensen discloses the at least one transversely-extending fold-line is defined by at least one cut line on the single-piece member (see explanation and discussion in claim 15 above) and Grum-Schwensen discloses that the at least one transversely-extending fold-line is devoid of the adhesive (see Annotated Fig. 5). The fold-lines immediately adjacent to the fold sections are shown to be devoid of adhesives.
Grum-Schwensen/Tjahaja/Friske/Villefrance does not disclose that the at least one cut line provided on the pouch facing surface of the single-piece member.
However, placing the cut line on the pouch facing surface is a reversal of parts which one of ordinary skill in the art would have found obvious to try during routine optimization. Shifting the position of cut line(s) to the pouch facing surface do not change the operation of the device. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske/Villefrance’s reference, such that at least one cut line provided on the pouch facing surface of the single-piece member, “to expedite separating the opposing edges outwardly from each other” (see Tjahaja col. 1 line 60 thru col. 2 line 2).

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Applicant argued that “Grum-Schwensen fails to disclose a single-piece closure member that is separately formed and attached to a surface of an outlet portion and includes at least two fold sections and at least one transversely-extending fold-line configured to facilitate folding up of the outlet portion” (pg. 8 of Applicant Remarks). The argument is moot because Applicant's amendment necessitated the new ground(s) of rejection (see claim 20 rejection discussion above).
Applicant argued that “neither the bias member 10 nor the bias member 11 includes at least two fold sections separated by at least one transversely-extending fold-line configured to facilitate folding up of the outlet portion” (pg. 8 of Applicant Remarks). The Examiner kindly disagrees. Grum-Schwensen’s single-piece closure member comprises the combination of the outlet surface where the bias member is attached to and the bias member 10. Therefore, Grum-Schwensen’s single-piece closure member “includes at least two fold sections separated by at least one transversely-extending fold-line configured to facilitate folding up of the outlet portion” (see claim 20 rejection discussion and Annotated FIG. 5 above).
Applicant argued that “Tjahaja does NOT disclose a drainable ostomy pouch including a single-piece closure member that is configured for multiple closure and opening of the pouch outlet for collecting and disposal of stoma output” (pg. 10 of Applicant Remarks). The Examiner kindly emphasizes that Grum-Schwensen discloses “a drainable ostomy pouch including a single-piece closure member” (see claim 1 rejection discussion above). Tjahaja is relied upon to teach at least the “crease or cut line” and the “slanted fold-lines.” Furthermore, the features upon which applicant relies (i.e., configured for multiple closure and opening of the pouch outlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that “one or ordinary skill in the art who is looking to improve a closure system of Grum-Schwensen's drainable ostomy pouch would NOT look to Tjahaja's collar” (pg. 11 of Applicant Remarks). The Examiner kindly disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Tjahaja teaches a pliable receptacle for “deposit of fluids” (see Abstract) with “a sealing means to provide for hygienic retention of the excreted fluids” (col. 1 ll. 48-49) that comprises of rigid collar material and creases for the purpose of aiding the manipulation of the receptacle opening, which is reasonably pertinent to the particular problem with which the applicant was concerned. Tjahaja’s teaching is also in the field of applicant’s endeavor, which concerns portable receptacles for hygienically retaining fluid wastes (col. 1 ll. 43-50). Therefore, Tjahaja is analogous art.
Applicant argued that “neither the diagonal grid creases 44 nor the hatched creases 42 are slanted fold-lines configured to facilitate opening of a discharge opening or continuously extend from an upper periphery of a single-piece closure member to a lower periphery of the single-piece closure member or arranged such that they do not intersect each other” (pg. 11 of Applicant Remarks). The Examiner kindly disagrees. Tjahaja teaches the creases are slanted fold-lines (see Tjahaja’s FIG. 6) and at least “aid in separating the opposing edges 28 outwardly from each other” and “maintain the flexibility of the collar 12” (col. 4 ll. 21-23). Tjahaja’s teaching includes slanted fold-lines that “continuously extend from an upper periphery of a single-piece closure member to a lower periphery of the single-piece closure member” (see Annotated Tjahaja FIG. 6 above). Tjahaja’s teaching also comprises of slanted fold-lines that are “arranged such that they do not intersect each other” (see Annotated Tjahaja FIG. 6 #2 below).
Annotated Tjahaja FIG. 6 #2
    PNG
    media_image11.png
    501
    682
    media_image11.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781